Citation Nr: 1523327	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-23 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral leg disorder, to include as due to frostbite. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, was a member of the Army National Guard from November 1959 to June 1962, with a period of active duty for training (ACDUTRA) from June 1960 to December 1960.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the claim to reopen a previously denied claim for service connection for a bilateral leg condition due to frostbite.  The Veteran appealed the denial of this claim in this decision, and the matter was before the Board in December 2013, at which time the Board granted the claim to reopen and remanded the matter for additional development.  As will be discussed more thoroughly below, the requested development has been accomplished and the Board finds that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified via videoconference at the RO in Muskogee before a Veterans Law Judge in January 2013.  Since that time, the Veterans Law Judge who conducted the hearing has retired.  The Veteran was informed by an April 2015 letter that he has a right to another hearing before a current member of the Board.  In a May 2015 statement, the Veteran indicated that he did not wish to appear at another Board hearing, and that the Board should consider his case on the evidence of record.  

The Board notes that a January 2015 informal hearing presentation by the Veteran's representative listed "[e]ntitlement to service connection for a bilateral foot disability, to include frostbite" as one of the issues currently on appeal.  The Board determines that this issue was mistakenly included in the informal hearing presentation because the record reveals that the Veteran was granted service connection for cold injury residuals of the left foot and right foot, and assigned corresponding evaluations for each disability, in an August 2014 rating decision issued by the Appeals Management Center (AMC).  Thus, the Board only matter currently before the Board is the Veteran's claim of entitlement to service connection for a bilateral leg disorder, to include as due to frostbite.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral leg disorder did not manifest during his active duty for training, or within one year after separation from service. 

2.  The Veteran's bilateral leg disorder is not etiologically related to his military active duty for training, to include as due to frostbite.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg disorder, to include as due to frostbite, have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his bilateral leg disorder was caused by a cold injury that occurred during his active duty for training.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2014).  The Veteran alleged that he sustained frostbite from a cold injury that occurred within the June 1960 to December 1960 timeframe, which qualifies as ACDUTRA.  Thus, he is entitled to compensation for his bilateral leg disorder if all of the requirements of service connection are met. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran has a diagnosis of degenerative joint disease (DJD) of the hips, which is an arthritic disorder and is considered a "chronic disease," and is listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records do not show complaints of or treatment for any leg disorders.  In fact, his June 1960 active duty examination did not reveal any abnormalities, apart from a notation that he had pes planus.  Moreover, his December 1960 examination at the end of his active duty for training service did not indicate any abnormalities related to his legs, and the Veteran specifically endorsed that he did not have a "trick" or locked knee, arthritis or rheumatism, foot trouble, or bone, joint or other deformity.    

The record is silent regarding any post-separation medical treatment until a December 2003 private treatment record, which documented clinical impressions of osteoarthritis and left leg pain.  Since that time, the Veteran's VA and private treatment records show continuous complaints of leg pain in both legs.  Moreover, these records show frequent visits to private emergency rooms for leg pain due to this disorder.  Significantly, these treatment records do not mention a cold injury or frostbite as the cause of the Veteran's symptoms.  In fact, many of these records do not provide an etiology of the Veteran's symptoms, although some indicate that his symptoms of pain onset days, weeks, or months prior to seeking treatment.  

Private treatment records from 2003 and 2004 show complaints of bilateral leg tinging, cramps, and pain, which was associated with his lower back pain.  In fact, the Veteran underwent a laminectomy, diskectomy, and foraminotomy in October 2003 for his lumbar and sacral spine.  In an October 2003 private progress note, the physician noted that the Veteran had low back pain on or off for the previous two years, which radiated to both legs and was occasionally associated with numbness and a tingling sensation in both legs.  However, numerous additional VA and private medical records indicated that his bilateral leg disorder symptoms continued after the October 2003 medical procedures on the spine.  Additionally, private medical treatment records, including a May 2006 office visit followup note, attribute pain, tingling, and numbness radiating into both of the Veteran's legs to his back problems.  In fact, private and VA treatment records between 2003 and 2013 show repeated complaints of leg pain; however, these records attribute these leg symptoms, including radiculopathy and neuropathy, to the Veteran's lower back. 

In November 2005, the Veteran stated that he walked a 24-hour shift one night in service, and that because of the exposure to the elements for such a long period of time, he had "frozen feet and hands."  In an April 2008 statement, the Veteran indicated that this occurrence also injured his legs, for which he was filing a service connection claim at that time.  In a January 2010 statement, he contended that his frostbite injury was incurred while on active duty (guard duty) in a field exercise during the winter months at Fort Leonard Wood, Missouri, and in a September 2010 statement, he indicated that he was hospitalized for his frostbite injuries while in service. 

The record includes an undated, unsigned, typed-up statement regarding the etiology of the Veteran's bilateral leg disorder.  The author of this statement contended that he/she has treated the Veteran since 2005, and that the Veteran had stated that he had a frostbite incident while in service on active duty where he was treated.  Additionally, the statement noted that the Veteran's current bilateral leg condition is consistent with prior frostbite of this continuing condition.  

A similar statement came from a private nurse in October 2010 in the form of a letter, which stated that the Veteran had been a patient of a private doctor since 2005.  The nurse also indicated that he treated the Veteran since 2007, and that the Veteran had stated that he had frostbite to both feet while on active duty for which he was treated.  Moreover, this private nurse stated that the Veteran's current condition of bilateral lower extremity neuropathy could have been caused by his previous frostbite injury.

In a January 2011 notice of disagreement, the Veteran indicated that he was placed on a profile in service and that he was issued special socks for the treatment of the cold weather injury.  Moreover, he contended that his medical records from service had been lost by the government.  He also indicated in his August 2011 substantive appeal that, according to the national archives, his records were lost in the fire of 1976.  He and his wife made a similar contention during the January 2013 Board hearing.  

During the Board hearing, the Veteran reiterated the details of how he suffered a cold injury to his feet and lower extremities in service.  He alleged that he was rushed to the military medical unit and stayed there for approximately three weeks.  He contended that records of this treatment had been destroyed.  He also stated that he did not seek medical treatment for his symptoms, but treated them himself, for a long time after service because he did not have health insurance at the time.  His wife stated that he has a current diagnosis of "bilateral leg disease," and that he was told that this disorder must have been present longer than 15 years.  However, the Board notes that it is unclear from this testimony whether the Veteran's wife was referring to his legs or his feet.  The Veteran's wife also stated that, at first, the doctors thought that the Veteran's symptoms were due to his lower back and the surgery he had on his spine.  

The Board notes that many private medical treatment records, including a June 2013 private office visit summary note, list in the problem list the Veteran's peripheral neuropathy, which is attributed to type II diabetes and was diagnosed in May 2011.  

Following the Board's December 2013 remand directives, the AMC requested inpatient clinical records from the Fort Leonard Wood Army Hospital regarding the Veteran's cold weather injury from January 1960 to December 1961.  The February 2014 response from the Personnel Information Exchange System (PIES) indicated that all of the allegations had been investigated and that the search for these records revealed a negative result. 

In May 2014, in accordance with the Board's December 2013 remand directives, the Veteran was afforded a VA examination for his feet, knees, and lower legs.  The examiner reviewed the Veteran's claims file, his records in the Veterans Benefits Management System (VBMS), his self-reported history of the injury in service, and in the in-person examination findings.  Although the examiner determined that his bilateral feet disability was etiologically related to service and due to a cold injury, the examiner determined that the Veteran did not have, and has never had, a knee or lower leg condition.  The examiner explained that the Veteran does not have a knee or leg condition due to a cold injury, but he has a foot condition related to his cold injury.  

The Veteran was afforded another VA examination in June 2014 for his hip and thigh conditions during which the examiner performed an in-person examination and reviewed the Veteran's claims file and VMBS records.  The Veteran reported that one night, while he was on patrol and not relieved, he was on duty for 24 hours without rest.  It was very cold that night and there was snow on the ground.  He recalled his hips became very cold and he had no feeling in them.  When he was relieved from patrol, he went to the dispensary and received immediate aid and was immersed into different tubs of water, and his hips were rewarmed over a period of days.  He stated that his hips hurt for approximately two years, and that he has had bilateral hip pain since this time. 

Following a physical examination, the examiner indicated the presence of degenerative or traumatic arthritis in both hips and diagnosed the Veteran with DJD of the hips.  However, the examiner determined that this disorder was not related to a cold injury.  Specifically, the examiner concluded that the Veteran's bilateral hip disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the knee, foot and cold injury disability benefits questionnaires (DBQs) were completed in May 2014, during which the examiner determined that the Veteran did not have a knee or leg condition due to a cold injury.  Furthermore, this examiner reasoned that the Veteran contended that he was evaluated and treated for bilateral hip cold injury while in service at the dispensary; however, this treatment was not noted in the service treatment records.  The examiner explained that the Veteran's separation physical in December 1960 was normal, and there was no medical evidence to substantiate a nexus of a bilateral hip condition from 1960 to the present.  Moreover, the examiner indicated that a cold injury does not usually involve proximal joints, such as the hips.  Lastly, she opined that the Veteran's bilateral hip symptoms are related to bilateral hip DJD, and that he does not have a bilateral hip cold injury.  

In light of the aforementioned evidence, the Board finds that the Veteran's bilateral leg disorder did not manifest during his active duty for training, or within one year after separation from service.  Specifically, there is no indication in the service treatment records that he was treated for any leg symptoms due to his cold injury.  While the Board acknowledges the Veteran's contentions that his service treatment records were unavailable, possibly due to a fire, the record does include several treatment records from this time period.  Notably, the Veteran's December 1960 separation examination indicates a normal examination, and the Veteran either did not note or denied any leg-related disorders and symptoms.  Thus, the Board concludes that the Veteran's bilateral leg disorder did not manifest during service.  

Furthermore, while the Veteran currently has a diagnosis of DJD of the hips, which qualifies as a chronic disease, the service treatment records are silent of any complaints of or treatment for arthritic-like disorders.  In fact, the Veteran denied having arthritis during his December 1960 separation examination.  Moreover, the first diagnosis of arthritis in the record comes from a December 2003 private medical treatment record, and the Veteran has not alleged that his DJD of the hips was diagnosed or manifested to 10 percent or more within one year of separating from service.  Thus, the Board finds that the Veteran's bilateral hip disorder did not manifest to a compensable degree within one year of separation from service.

Furthermore, in addition to the Veteran's lay statements concerning the in-service occurrence and continued symptoms of the bilateral leg disorder since then, the record contains several conflicting medical opinions regarding the Veteran's bilateral leg disorder.  The October 2010 letter from a private nurse indicated that the Veteran's bilateral lower extremity neuropathy could have been caused by the previous frostbite injury.  Similarly, an undated and unsigned statement indicated that Veteran's current bilateral leg condition is consistent with prior frostbite of this continuing condition.  The October 2010 statement is speculative and equivocal, as the use of the word "could" may equally be seen to state "could not."  See Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Moreover, the authors of these statements, apart from indicating that they had treated the Veteran from 2005 and 2007, respectively, do not state how they came to the conclusion that the Veteran's current bilateral leg disorder was etiologically related to his cold injury.  There is no indication that these individuals reviewed any records apart from the Veteran's self-reported history.  The Board notes that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Because these opinions do not provide any rationale for their conclusions, they are afforded little probative value and are not persuasive.

The May 2014 and June 2014 VA examiners' opinions are the most probative evidence on the issue of etiology for the Veteran's current bilateral leg disorder because of the VA examiners' expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  The May 2014 VA examiner concluded that the Veteran did not have, and has never had, a knee or lower leg condition.  Moreover, the June 2014 VA examiner concluded that the Veteran's current bilateral hip symptoms were less likely than not related to his reported cold injury, and she explained that a cold injury does not usually involve proximal joints, such as the hips.  Lastly, she opined that the Veteran's bilateral hip symptoms are related to his bilateral hip DJD, and that he does not have a bilateral hip cold injury.

Furthermore, the Board notes that the record contains numerous private and VA treatment records which attribute his symptoms of pain, tingling, and numbness in his legs to his lower back.  Moreover, several records indicate that his peripheral neuropathy was caused by his diabetes type II.  The Board acknowledges the Veteran's lay statements attributing his bilateral leg disorder to his military service, and specifically to his cold injury in service.  However, after considering the lack of complaints for any leg disorders during service, the approximately 40 years since separation from service until he sought treatment for his bilateral leg disorder symptoms, the numerous medical treatment records which attribute his bilateral leg symptoms to alternate causes, and the May 2014 and June 2014 VA examiners' findings and opinions, the Board concludes that his bilateral leg disorder is not causally or etiologically related to service.  Although another plausible explanation is what the Veteran provided during the January 2013 Board hearing, i.e. that his bilateral leg disorder is due to a cold injury in service, the Board has determined that its conclusion is more in keeping with the record as a whole.  

Accordingly, as the preponderance of the evidence is against service connection for a bilateral leg disorder, to include as due to frostbite, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in May 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, as well as records of VA and private treatment.

The duty to assist was further satisfied by VA examinations in May 2014 and June 2014, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matter on appeal in December 2013 for additional development, including obtaining pertinent private records of the Veteran's treatment, attempting to attain service treatment records from Fort Leonard Wood, scheduling the Veteran for another VA examination for this disorder, and readjudicating the Veteran's claim.  Accordingly, VA associated private records of medical treatment for the Veteran's disorders, requested documents from the Fort Leonard Wood Army Hospital which yielded a negative reply from PIES in February 2014, afforded the Veteran VA examinations in May 2014 and June 2014, and issued a supplemental statement of the case (SSOC) denying the present matter on appeal in August 2014.  Therefore, the Board finds that there has been substantial compliance with its December 2013 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to service connection for a bilateral leg disorder, to include as due to frostbite, is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


